DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, and species of compound 
    PNG
    media_image1.png
    105
    633
    media_image1.png
    Greyscale
, in the reply filed on April 4, 2022 is acknowledged.  The traversal is on the ground(s) that the reference citation in the restriction requirement is not prior art.  This is not found persuasive as the reference is prior art.  See reasons below.
The requirement is still deemed proper and is therefore made FINAL.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was rejected under prior art.
Furthermore, prior art was found that anticipates the Markush claims with respect to a nonelected species.  Therefore, the claims were rejected and nonelected species were withdrawn from further consideration.  The claims were searched to the extent of the elected species and the species shown below, Section 7.
4.	Claims 4, 6, 7, 10 and 12-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on April 4, 2022.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on March 23, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 5, 8, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artim et al.  The reference teaches Applicant’s elected species as an antibiotic, additionally in a pharmaceutical composition in a mouse thigh infection model.  The reference has a publication date of May 11, 2018 which antedates the present claims having a filing date of August 17, 2018.  Priority claim to provisional application dated August 17, 2017 is noted.  However, the earlier date cannot be granted because the claimed genus is not sufficiently supported by the disclosure in the provisional application.
7.	Claims 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porel et al.  The reference has a publication date of January 9, 2017 which antedates the present claims having a filing date of August 17, 2018.  Priority claim to provisional application dated August 17, 2017 is noted.  However, the earlier date cannot be granted because the claimed genus is not sufficiently supported by the disclosure in the provisional application.  See guidelines provided by MPEP 2153.01(a) for “Grace Period Inventor Disclosure Exception.”
	The reference teaches compounds of structure

    PNG
    media_image2.png
    314
    532
    media_image2.png
    Greyscale
 and pharmaceutical compositions comprising the compounds.  The compounds corresponds to the present claims in the following manner:  E=H; L=aliphatic moieties which are substituted; R=E’=cationic group (ie. capable of having a positive charge, for example, protonated amine).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626